Citation Nr: 0427649	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  02-19 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington


THE ISSUE

Entitlement to an effective date earlier than June 7, 2001, 
for the award of disability and indemnity compensation (DIC) 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1947 to June 
1950, from August 1950 to August 1953, and from March 1954 to 
May 1974.  The veteran died in December 1994; the appellant 
is his spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision in which 
the RO granted service connection for the cause of the 
veteran's death, effective June 7, 2001.  In September 2001, 
the appellant filed a notice of disagreement (NOD) with the 
assigned effective date, and a statement of the case (SOC) 
was issued in August 2002.  The appellant filed a substantive 
appeal in October 2002.  

In April 2004, the appellant testified during a hearing 
before the undersigned Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing is associated with the claims 
file.     


REMAND

The Board's review of the claims file reveals that additional 
development of the claim on appeal is warranted.  

Initially, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002), and its 
implementing regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In this case, the record does not include any correspondence 
from the RO specifically addressing the VCAA notice and duty 
to assist provisions as they pertain to the issue currently 
on appeal, to particularly include the duty, imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), requiring the 
Department to explain what evidence will be obtained by whom.  
See Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO 
is required to satisfy the notification provisions of the 
VCAA.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  The RO's 
notice letter to the appellant should explain that she has a 
full one-year period for response.  See 38 U.S.C.A. § 5103 
(West 2002); see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  After providing the required notice, the RO should 
obtain any additional evidence for which the appellant 
provides sufficient information and, if necessary, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

While there is presently no record in this case of any claim 
for DIC benefits having been filed with VA prior to June 
2001, the appellant has contended that, in January 1995 (one 
month after the veteran's death) she filed a claim for 
benefits with the Social Security Administration (SSA), 
which, under certain circumstances may also constitute a 
claim for VA DIC benefits.

Under the applicable VA law, the Secretary of VA and the 
Commissioner of Social Security shall jointly prescribe forms 
for use by survivors of members and former members of the 
uniformed services in filing application for benefits under 
chapter 13 of this title and title II of the Social Security 
Act (42 U.S.C. 401 et seq.).           38 U.S.C.A. § 5105(a) 
(2003).  Each such form shall request information sufficient 
to constitute an application for benefits under both chapter 
13 of this title [38 USCS §§ 1301 et seq.] and title II of 
the Social Security Act (42 U.S.C. 401 et seq.).  Id.  When 
an application on such form is filed with either the 
Secretary of VA or the Commissioner of Social Security, it 
shall be deemed to be an application for benefits under both 
chapter 13 of this title [38 USCS §§ 1301 et seq.] and title 
II of the Social Security Act (42 U.S.C. 401 et seq.).  38 
U.S.C.A. § 5105(b) (2003).  See also 38 C.F.R. § 3.153 (2003) 
(an application on a form jointly prescribed by the Secretary 
and the Secretary of Health, Education, and Welfare filed 
with the Social Security Administration on or after January 
1, 1957, will be considered a claim for death benefits, and 
to have been received in the Department of Veterans Affairs 
as of the date of receipt in Social Security Administration).   

During the April 2004 Board hearing, the appellant 
specifically alleged that, in January 1995, she filed a claim 
for benefits with SSA in connection with the veteran's death.  
The appellant further alleged that, in response to her claim 
for benefits, the SSA awarded her a burial allowance, and 
also informed her that she was not eligible at that time for 
additional SSA benefits in relation to the veteran's death.  

The appellant claims that her claim with SSA should be 
construed as one for VA benefits-i.e., DIC benefits-as 
well.  However, the claims file currently contains no 
evidence that the appellant has ever filed a claim with SSA 
in connection with the veteran's death, to include any claim 
filed on the prescribed joint form described in the above-
noted legal authority.  However, n light of the appellant's 
assertions, the RO should request from SSA records pertaining 
to any claims that the appellant has filed for benefits in 
connection with the veteran's death, to include any instances 
in which the appellant may have utilized the prescribed joint 
form.  The Board points out here that, when VA is put on 
notice of the existence of SSA records, as here, VA must seek 
to obtain those records before proceeding with the appeal.  
See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  As such, all relevant 
SSA records should be obtained and associated with the claims 
file.  In requesting SSA records, the RO must follow the 
procedures of 38 C.F.R. § 3.159(c) (2003) as regards requests 
for records from Federal facilities.

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claim on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.	The RO should obtain from the SSA 
records pertinent to any claims the 
appellant has filed for benefits in 
connection with the veteran's death, to 
specifically include any instances in 
which the appellant may have utilized a 
prescribed joint form for VA benefits 
(specifically DIC benefits) and SSA 
benefits.  The RO must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) (2003) as regards requesting 
records from Federal facilities.  All 
records and/or responses received should 
be associated with the claims file.

2.	The RO should furnish to the appellant 
and her representative a letter providing 
notification of the VCAA, and the duties 
to notify and assist imposed thereby, 
specifically as regards the claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record and specific notice 
as to the type of evidence necessary to 
the appellant's claim.

To ensure that the duty to notify the 
appellant of what evidence will be 
obtained by whom is met, the RO's letter 
should include a request that the 
appellant provide sufficient information 
to enable it to obtain any pertinent 
evidence not currently of record and 
assurance that the RO will attempt to 
obtain the evidence if sufficient 
information, and, if necessary, 
authorization, is provided.  The RO's 
letter should also invite the appellant 
to submit any pertinent evidence in her 
possession, and explain the type of 
evidence that is her ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
appellant that she has a full one-year 
period to respond (although VA may 
adjudicate the claim within the one-year 
response period).   

3.	If the appellant responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the appellant of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.

4.	To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

5.	The RO must also review the claims 
file to ensure that any additional 
notification and/or development required 
by the VCAA has been accomplished.  

6.	After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for an 
effective date earlier than June 7, 2001 
for the award of DIC benefits, in light 
of all pertinent evidence and legal 
authority.  

7.	If the benefit sought on appeal 
remains denied, the RO should furnish to 
the appellant and her representative an 
appropriate supplemental SOC (SSOC) that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

